          Case 2:18-cr-00759-CJC Document 100 Filed 12/04/18 Page 1 of 1 Page ID #:305
Name & Address:




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                       CASE NUMBER


                                                                                   CR 18-00759-CJC-4
                                                    PLAINTIFF
                              v.
AARON EASON,                                                        NOTIFICATION RE: APPLICATION FOR BAIL
                                                                    REVIEW OR RECONSIDERATION OF ORDER
                                                                            SETTING CONDITIONS OF
                                                                           RELEASE OR DETENTION,
                                                 DEFENDANT.                     (18 U.S.C. §3142)

PLEASE TAKE NOTICE that the Request for Hearing on the Application for Review/Reconsideration of Order Setting
Conditions of Release/Detention:

✔ is approved. The matter is set on calendar for hearing before:
G

✔ District Judge CORMAC J. CARNEY
G

G Magistrate Judge

on Friday, January 4, 2019                                at 9:00                  ✔a.m. G p.m.
                                                                                   G

in courtroom 7C                                                                                   .

G is not approved.

✔ Other: Defendant's Brief due 12/1318; Government's Opposition due 12/20/18; Defendant's Reply due 12/27/18.
G

    An interpreter is G required G is not required. Language
    Defendant is G ✔in custody G not in custody.

                                                 Clerk, U. S. District Court



December 4, 2018                         Melissa Kunig                                    714-338-2849
Date                                     Deputy Clerk                                     Contact Phone Number

Notice is electronically made upon transmission of the Notice of Electronic Filing to the following agencies:
    ✔ Probation G Interpreter’s Office G
cc: G                                    ✔ PSA.




             NOTIFICATION RE: APPLICATION FOR BAIL REVIEW OR RECONSIDERATION OF ORDER SETTING CONDITIONS OF
                                           RELEASE OR DETENTION, (18 U.S.C. §3142)
CR-88A (10/09)
